724 S.E.2d 514 (2012)
STATE
v.
John Braver FRIEND.
No. 145P12-1.
Supreme Court of North Carolina.
April 9, 2012.
Jess D. Mekeel, Assistant Attorney General, for State of North Carolina.
M. Gordon Widenhouse, Jr., Chapel Hill, for Friend, John Braver.
W. Clark Everett, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 9th of April 2012 by Defendant for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 9th of April 2012."